Citation Nr: 0002208	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-37 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability of the cervical spine as a 
result of pursuit of a course of vocational rehabilitation 
under the auspices of the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 1995 and April 1996 by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal also initially included several other 
issues, but those benefits were granted in subsequent rating 
decisions.  The only issues remaining in appellate status are 
related to the hearing loss and cervical spine disorders. 
 
The Board also notes that, in April 1999, the RO furnished 
the veteran a statement of the case on the issue of 
entitlement to an earlier effective date for assignment of an 
evaluation of 100 percent for prostate cancer.  As the 
veteran has not filed a substantive appeal, that issue is not 
before the Board at this time.  


FINDINGS OF FACT

1.  By rating decision in November 1991, entitlement to 
service connection for hearing loss was denied; the veteran 
was notified of the decision and of his procedural and 
appellate rights, but he did not file a timely notice of 
disagreement. 

2.  Additional evidence received since the November 1991 
rating decision concerning the veteran's auditory acuity is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim of 
entitlement to service connection for hearing loss.  

3.  The veteran sustained a cervical sprain in a motor 
vehicle accident in November 1992, which injury was not 
proximately caused by an essential activity or function 
within the scope of a course of VA vocational rehabilitation.  


CONCLUSIONS OF LAW

1.  The November 1991 rating decision which denied 
entitlement to service connection for hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence presented or secured since the November 1991 
rating decision is not new and material, and the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for disability of the 
cervical spine as a result of pursuit of a course of 
vocational rehabilitation under VA auspices lacks legal 
merit.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358(c)(5) (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991)..  

By rating decision in November 1991, entitlement to service 
connection for hearing loss was denied.  The veteran was 
notified of that determination, but he did not initiate an 
appeal by filing a timely notice of disagreement.  
Accordingly, the November 1991 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.  The veteran attempted to reopen his hearing loss 
claim, but the RO denied this request.  The present appeal 
ensued. 

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, if new and material 
evidence has been presented, then, immediately upon reopening 
the veteran's claim, VA must determine whether the claim is 
well grounded under 38 U.S.C.A. § 5107(a).  Third, if the 
claim is found to be well grounded, then the merits of the 
claim may be evaluated, after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.  

In the veteran's case, service connection for hearing loss 
was denied by rating decision in November 1991 on the basis 
that he did not have hearing loss disability for which 
service connection might be granted.  At that time, 
applicable regulations provided that service connection for 
impaired hearing shall not be established when hearing status 
meets pure tone and speech recognition criteria.  Hearing 
status shall not be considered service connected when the 
thresholds for the frequencies of 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are all less than 40 decibels; the thresholds 
for at least three of these frequencies are 25 decibels or 
less; and speech recognition scores using the Maryland CNC 
test are 94 percent or better.  38 C.F.R. § 3.385 (1991).  

The evidence of record in November 1991 included the 
veteran's service medical records and a report of a VA 
audiological examination in March 1991.  At that examination, 
pure tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
10
10
15
LEFT
5
5
10
25

Speech discrimination was 100 percent in both ears.

In the determination of November 1991 that service connection 
was not warranted for hearing loss, the RO found that the 
veteran's current hearing status did not meet the criteria of 
38 C.F.R. § 3.385 for a grant of service connection.

The additional evidence added to the record since November 
1991 concerning the veteran's auditory acuity consists of his 
testimony at a personal hearing in September 1998 and the 
reports of a VA general medical examinations in October 1996 
and July 1998.

At the hearing in September 1998, the veteran testified that 
he had had a hearing problem since he was exposed to loud 
noise during active service.  However, the veteran was merely 
reiterating the same underlying assertion he advanced in 
connection with his earlier claim.  His testimony is 
therefore not new and material.  The Board also notes that 
the veteran is not qualified to offer an opinion on the 
question of whether his auditory acuity meets the current 
criteria for service connection for hearing loss disability, 
under 38 C.F.R. § 3.385, as amended.  That regulation 
currently provides that, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  59 Fed. Reg. 60560 (1994).  The veteran does not 
have the training or expertise of an audiologist or physician 
and, thus, his statements concerning hearing loss lack 
probative value on the issue of whether his hearing status 
meets the criteria for service connection for hearing loss 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  

At the VA general medical examinations in October 1996 and 
July 1998, examination of the veteran's ears was 
unremarkable, and he heard the spoken voice without 
difficulty.  The results of these examinations are not 
material, as they do not show hearing loss disability, under 
VA standards for service connection.

In sum, the additional evidence added to the record is not 
new and material and thus does not warrant reopening the 
veteran's claim for service connection for hearing loss.  
38 U.S.C.A. §§ 5108, 7105.  

II.  Compensation Under 38 U.S.C.A. § 1151

At the time that the veteran asserted his claim for 
compensation for disability of the cervical spine, Title 38, 
United States Code § 1151 provided that, where a veteran 
suffered an injury or an aggravation of an injury resulting 
in additional disability by reason of VA hospitalization, or 
medical or surgical treatment, or pursuit of a course of 
vocational rehabilitation under Chapter 31 of Title 38, 
United States Code, compensation shall be awarded in the same 
manner as if such disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
provide that compensation shall be awarded for a qualifying 
additional disability, which is defined to include a 
disability proximately caused by the provision of training 
and rehabilitation by VA or a service provider used by VA 
under Chapter 31 of Title 38, United States Code.  However, 
those amendments apply only to claims for compensation under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Therefore, as the veteran filed his claim prior to October 1, 
1997, the language of the statute prior to the amendments is 
controlling.  

At all times relevant to this appeal, applicable regulations 
provided:  

Compensation for disability resulting 
from the pursuit of vocational 
rehabilitation is not payable unless 
there is established a direct (proximate) 
causal connection between the injury or 
aggravation of an existing injury and 
some essential activity or function which 
is within the scope of the vocational 
rehabilitation course, not necessarily 
limited to activities or functions 
specifically designated by VA in the 
individual case, since ordinarily it is 
not to be expected that each and every 
different function and act of a veteran 
pursuant to his or her course of training 
will be particularly specified in the 
outline of the course or training 
program.  For example, a disability 
resulting from the use of an item of 
mechanical or other equipment is within 
the purview of the statute if training in 
its use is implicit within the prescribed 
program or course outlined or if its use 
is implicit in the performance of some 
task or operation the trainee must learn 
to perform, although such use may not be 
especially mentioned in the training 
program.  In determining whether the 
element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in 
pursuance of the course of training, that 
is, a required "learning activity" and 
one arising out of an activity which is 
incident to, related to, or coexistent 
with the pursuit of the program of 
training.  For a case to fall within the 
statute, there must have been sustained 
an injury which, but for the performance 
of a "learning activity" in the 
prescribed course of training, would not 
have been sustained.  A meticulous 
examination into all the circumstances is 
required, including a consideration of 
the time and place of the incident 
producing the injury.  38 C.F.R. 
§ 3.358(c)(5).  

In addition, VA's General Counsel has considered the scope of 
38 U.S.C.A. § 1151 as applied to individuals who have pursued 
a course of Chapter 31 vocational rehabilitation.  In the 
case considered by the General Counsel, a veteran, who was 
eligible for assistance under a vocational rehabilitation 
program authorized by Chapter 31, Title 38, United States 
Code, had entered into an individualized written 
rehabilitation plan calling for VA to provide for his 
training in a particular job training field.  He completed 
this training, was found to have been rehabilitated to the 
point of employability, and was authorized employment 
services.  The veteran, thereafter, secured employment with a 
private sector employer in a job consistent with his 
vocational rehabilitation training and, while so engaged, 
sustained a back injury.  The General Counsel held that an 
individual participating in a Chapter 31 "vocational 
rehabilitation program" as defined in 38 U.S.C.A. § 3101(9) 
is not, solely by virtue of that status, considered in 
"pursuit of a course of vocational rehabilitation" for 
purposes of 38 U.S.C.A. § 1151.  The intent of the § 1151 
provisions pertinent to this matter is to provide 
compensation for injuries sustained only as a result of 
pursuing vocational rehabilitation training to achieve 
employability, not as a result of engaging in post-training 
employment.  Thus, a Chapter 31 "vocational rehabilitation 
program" participant who is receiving only a period of 
employment services while engaged in post-training employment 
is not pursuing "a course of vocational rehabilitation" 
within the meaning of § 1151 so as to qualify for disability 
compensation benefits under that section.  VAOPGCPREC 14-97 
(1997).  

In the veteran's case, it is undisputed that, in November 
1992, he was pursuing a course of vocational rehabilitation, 
under Chapter 31, which included taking courses in business 
management at a community college, and that he was in receipt 
of a work-study allowance, which involved work at an 
employment services office.  In November 1992, while on his 
way to his work-study job, the veteran was injured in a motor 
vehicle accident, sustaining a cervical strain.  At a VA 
neurological examination in December 1994, a history of a 
whiplash injury was noted, and diagnoses included neuropathy, 
left C-4-5, secondary to cervical spine strain and left 
shoulder trauma.

As noted above, an injury productive of additional disability 
is compensable under 38 U.S.C.A. § 1151 only if there is a 
direct (proximate) causal connection between the injury and 
some essential activity or function which is within the scope 
of the vocational rehabilitation course; the injury must 
arise out of an act performed in a required learning 
activity.  38 C.F.R. § 3.358(c)(5).

The veteran has stated that the injury to his cervical spine 
occurred when another driver ran a stop sign and caused a 
collision with his vehicle.  While the veteran's injury was 
an unfortunate event, driving to the employment services 
office was not a VA vocational rehabilitation learning 
activity, and, therefore, the injury sustained in the motor 
vehicle accident was not within the scope of 38 U.S.C.A. 
§ 1151.  

The United States Court of Appeals for Veterans Claims has 
held that, in a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law, and not on the basis that 
the claim is found to be not well grounded.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The veteran's claim 
lacks legal merit and will be denied on that basis.  



ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 

